ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_02_EN.txt. 170




           Separate opinion of President Owada




   Task of the Court at the preliminary objections proceedings — Existence of a
“dispute” for jurisdictional purposes — Existence of a dispute relating to the
interpretation or application of CERD at the time of filing — Essential nature of
the dispute brought by Georgia.


                           General Observations

   1. I have voted against the final conclusion of the Judgment that it
“[f]inds that it has no jurisdiction to entertain the Application filed by
Georgia” (dispositif, para. 187 (2)). The Judgment has come to this con-
clusion on the basis of its findings that (a) it rejects the first preliminary
objection raised by the Respondent, but that (b) it upholds the second
preliminary objection of the Respondent (ibid., para. 187 (1)).
   2. While I concur with the Judgment on its conclusion on the first pre-
liminary objection as stated in paragraph 187 (1) (a), I do not agree
with the Judgment on its conclusion on the second preliminary objection
as stated in paragraph 187 (1) (b), relating to the requirement of “nego-
tiations” under the compromissory clause, Article 22, of the Inter­
national Convention on the Elimination of All Forms of Racial
Discrimination (hereinafter “CERD”). Consequently, I decided to write a
joint dissenting opinion together with four other judges who dissented for
the same reason. The joint dissenting opinion states the common position
of the five judges, myself included, on the Judgment with respect to the
second preliminary objection advanced by the Respondent.


   3. Apart from my disagreement with the Judgment on the second pre-
liminary objection, I wish also to record my disagreement with some
aspects of the reasoning of the Judgment on the first preliminary objec-
tion, especially in relation to its approach to the subject‑matter of the
dispute, including the issues of whether the alleged claim of the Applicant
constitutes a dispute relating to the interpretation and the application of the
CERD in the present case and, if so, whether such a dispute existed
between the Parties at the time of the filing of the Application of the case.

  4. For this reason, I have decided to attach this separate opinion,
which focuses on my views on the task of the Court at the present stage
of the proceedings on the preliminary objections raised by the Respon-

104

171 	 convention on racial discrimination (sep. op. owada)

dent, and on the essential nature of the case submitted by the Applicant
in the instant case.

                         The Task of the Court
               at the Preliminary Objections Proceedings

   5. In the proceedings on preliminary objections to the jurisdiction of
the Court raised by the Respondent, what the Court has to do is to deter-
mine whether it has jurisdiction to deal with the case on the merits. At
this stage of the proceedings, it is not the task of the Court to examine the
well‑foundedness (bien‑fondé) of the contentions of the Parties on the
merits of the case. The issue of whether the alleged claim of the Applicant
that the Respondent has violated its obligations under CERD during the
period preceding the Application is a matter to be substantiated by the
Applicant both in law and in fact at the merits stage of the proceedings.
The Court, at this phase of the proceedings, is to focus exclusively on the
issue of whether or not the alleged claim relating to the interpretation or
the application of CERD as advanced by the Applicant falls within the
scope of jurisdiction accorded to the Court by the compromissory clause
of CERD (Art. 22) as of the time of the filing of the Application.

    6. In order to answer this limited question, it is important first to iden-
tify what the Applicant claims as its cause of action. In its Application in
filing this case, Georgia defined its position in the following way :
        “The Republic of Georgia, on it own behalf and as parens patriae
      for its citizens, respectfully requests the Court to adjudge and declare
      that the Russian Federation, through its State organs, State agents,
      and other persons and entities exercising governmental authority, and
      through the South Ossetian and Abkhaz separatist forces and other
      agents acting on the instructions of or under the direction and control
      of the Russian Federation, has violated its obligations under CERD
      by :
      (a) engaging in acts and practices of ‘racial discrimination against
          persons, groups of persons or institutions’ and failing ‘to ensure
          that all public authorities and public institutions, national and
          local, shall act in conformity with this obligation’ contrary to
          Article 2 (l) (a) of CERD ;

      (b) ‘sponsoring, defending and supporting racial discrimination’ con-
          trary to Article 2 (l) (b) of CERD ;

      (c) failing to ‘prohibit and bring to an end, by all appropriate means,
          including legislation as required by circumstances, racial dis­
          crimination’ contrary to Article 2 (l) (d) of CERD ;


105

172 	 convention on racial discrimination (sep. op. owada)

      (d) failing to condemn ‘racial segregation’ and failing to ‘eradicate
          all practices of this nature’ in South Ossetia and Abkhazia, con-
          trary to Article 3 of CERD ;
      (e) failing to ‘condemn all propaganda and all organizations . . .
          which attempt to justify or promote racial hatred and discrimi-
          nation in any form’ and failing ‘to adopt immediate and positive
          measures designed to eradicate all incitement to, or acts of, such
          discrimination’, contrary to Article 4 of CERD ;

      (f) undermining the enjoyment of the enumerated fundamental
          human rights in Article 5 by the ethnic Georgian, Greek and
          ­Jewish populations in South Ossetia and Abkhazia, contrary to
           Article 5 of CERD ;
      (g) failing to provide ‘effective protection and remedies’ against acts
           of racial discrimination, contrary to Article 6 of CERD.” (Appli-
           cation of Georgia, para. 82.)
Georgia in the final submissions of its Memorial of 2 September 2009
specified its claim as follows :
       “On the basis of the evidence and legal argument presented in this
      Memorial, Georgia requests the Court to adjudge and declare :

      that the Russian Federation, through its State organs, State agents
      and other persons and entities exercising governmental authority, and
      through the de facto governmental authorities in South Ossetia and
      Abkhazia and militias operating in those areas, is responsible for vio-
      lations of Articles 2 (1) (a), 2 (1) (b), 2 (1) (d), 3 and 5 of the
      1965 Convention by the following actions : (i) the ethnic cleansing of
      Georgians in South Ossetia ; (ii) the frustration of the right of return
      of Georgians to their homes in South Ossetia and Abkhazia ; and
      (iii) the destruction of Georgian culture and identity in South Ossetia
      and Abkhazia.” (Memorial of Georgia, Vol. I, p. 407 ; emphasis
      added.)
   7. It is clear from this submission of Georgia that what it charges the
Russian Federation with on the alleged violation of obligations under
CERD is the behaviour of the Respondent in relation to its obligations
under that Convention in the regions of South Ossetia and Abkhazia dur-
ing the period after the entry into force of CERD between the Applicant
and the Respondent until the filing of the Application in the present case.
(It is true that Georgia also refers to events during the period before this
date, but Georgia itself acknowledges that these events are legally irrele-
vant for the purposes of the present dispute brought within the jurisdic-
tional limitation ratione temporis under Article 22, except for the purpose
of demonstrating that the alleged dispute, having originated before the
entry into force of CERD, continued to exist after 1999.)


106

173 	 convention on racial discrimination (sep. op. owada)

   8. Whether this contention of Georgia to hold the Russian Federation
to account for internationally wrongful acts under CERD, including
those acts or omissions that the Respondent allegedly committed as part
of peacekeeping forces is justified in law and in fact is an issue to be deter-
mined by the Court when the Court reaches the stage of dealing with the
merits of the dispute. In my view, at this preliminary stage of the proceed-
ings the Court does not have to, and indeed cannot, pass a judgment on
the merits (bien‑fondé) of this claim by Georgia.
   9. Thus the first question that the Court has to determine at this pre-
liminary stage is whether the Court can identify in this claim of Georgia
a dispute between the Applicant and the Respondent within the accepted
notion of that term as defined under general international law as well as
under the established jurisprudence of this Court, and if so whether such
a dispute qualifies as a dispute “with respect to the interpretation or
application of [CERD]” (CERD, Art. 22 ; Application, para. 18). If the
answer to this first question is in the affirmative, then the second point of
enquiry will be whether such a dispute existed between the Parties at the
time of filing of the Application by Georgia.


         Existence of a “Dispute” for Jurisdictional Purposes

   10. On the first question of whether there is a dispute between the
Applicant and the Respondent with respect to CERD, the Judgment
starts with an analysis of the question of what constitutes a dispute. It
quotes a famous definition by the Permanent Court of International Jus-
tice (hereinafter “PCIJ”) in the Mavrommatis Palestine Concessions case
(Judgment No. 2, 1924, P.C.I.J., Series A, No. 2 ; hereinafter “Mavromma-
tis”), to the effect that “[a] dispute is a disagreement on a point of law or
fact, a conflict of legal views or of interests between two persons” (Judg-
ment, para. 30). I accept that this all‑inclusive and comprehensive defini-
tion can be a useful starting point for our enquiry in the present case.

  This classical definition of a dispute was further elaborated in a dictum
in the Judgments of the Court on the South West Africa (Ethiopia v.
South Africa ; Liberia v. South Africa), Preliminary Objections cases in
1962 (hereinafter “South West Africa”). After quoting the relevant pas-
sage in the Mavrommatis case, the 1962 Judgment states as follows :
      “it is not sufficient for one party to a contentious case to assert that
      a dispute exists with the other party. A mere assertion is not sufficient
      to prove the existence of a dispute any more than a mere denial of the
      existence of the dispute proves its non‑existence. Nor is it adequate
      to show that the interests of the two parties to such a case are in
      conflict. It must be shown that the claim of one party is positively
      opposed by the other. Tested by this criterion there can be no doubt
      about the existence of a dispute between the Parties before the Court

107

174 	 convention on racial discrimination (sep. op. owada)

      [in this case], since it is clearly constituted by their opposing attitudes
      relating to the performance of the obligations of the Mandate by the
      Respondent as Mandatory.” (I.C.J. Reports 1962, p. 328 ; emphasis
      added.)

   11. Based on the strength of this dictum, the present Judgment pro-
ceeds to examine the concrete evidence presented by the Applicant, stat-
ing that “[the Court] needs to determine whether Georgia made such a
claim and whether the Russian Federation positively opposed it with the
result that there is a dispute between them in terms of Article 22 of
CERD” (Judgment, para. 31 ; emphasis added). By this approach, as will
be discussed later in greater detail (see paragraphs 22‑24 of this opinion),
the Judgment scrutinizes each of the pieces of evidence presented by Geor-
gia to see whether the latter was making allegations specific enough, with
the Russian Federation having the opportunity to demonstrate a positive
concrete reaction of opposition to what Georgia was claiming. Such an
approach, in my view, amounts to suggesting that in order to establish
the existence of a dispute between the parties the Applicant is required to
establish a positive act of manifestation of opposition from the Respon-
dent — a new stringent requirement, not contained in either of the two
precedents quoted above, for the existence of a dispute between the par-
ties. Such a high threshold would make it impossible to discern the exis-
tence of a dispute when the complaints are met, as explained later, by flat
denial on the basis that the acts complained of did not concern the
Respondent.
   12. The fallacy of this logic of the Judgment will be apparent, if one
reads the entire passage in the South West Africa cases in its entire context.
The last sentence of the quote above from the South West Africa cases
makes it clear that what the Court in these Judgments tries to introduce is
nothing more than a clarification of what the Permanent Court of Interna-
tional Justice pronounced in the Mavrommatis case. In other words, the
purport of that particular sentence, while not sufficiently well articulated,
is to state that in cases where the conflict of interests is in issue between the
parties, it is not enough for one party merely to assert that the interests of
the two parties involved are in conflict but that that party has to show that
there exists in fact a situation in which the claim advanced by the Applicant
party is positively met with an attitude of opposition, on whatever ground,
by the Respondent. This is not at all synonymous with a proposition that
“a positive act of manifestation of opposition” by the Respondent party
has to be established by the Applicant party.
   13. In fact, in the South West Africa cases, the 1962 Judgments conclude
that “[t]ested by this criterion there can be no doubt about the existence of a
dispute between the Parties before the Court, since it is clearly constituted
by their opposing attitudes . . .” (I.C.J. Reports 1962, p. 328 ; emphasis
added). It is thus quite clear that what the Court in its 1962 Judgment
intended to signify by the statement quoted earlier was not that any change

108

175 	 convention on racial discrimination (sep. op. owada)

in what the PCIJ stated in the Mavrommatis case has to be expanded
to include a stringent requirement to be placed upon the Applicant to
establish a positive act of manifestation of opposition by the other party.



       Existence of a Dispute relating to the Interpretation
               or Application of CERD at the Time
                             of Filing

    14. Even if the existence of a dispute is identified, it has to be shown
that that dispute is one “with respect to the interpretation or application
of CERD”, in order to satisfy the jurisdictional requirement under its
Article 22 and that it existed at the time of filing of the case. The Judg-
ment comes to the conclusion that such a dispute did exist at the time of
filing of the case, but only in relation to the situation that developed since
9 August. I believe that this assessment of the situation is not accurate. I
do not believe that for the purpose of constituting the jurisdiction of the
Court a chronological determination of exactly when the dispute in ques-
tion emerged. However, this question of whether the dispute arose only in
relation to events after 9 August or much earlier has an important legal
significance, as the issue relates to the question of the essential nature of
the dispute, and consequently to the question of negotiations in the con-
text of the second preliminary objection.
    15. On this point, the Judgment acknowledges that “disputes undoubt-
edly did arise between June 1992 and August 2008 in relation to events
in Abkhazia and South Ossetia”, but points out that “[t]hose disputes
involved a range of matters including the status of Abkhazia and South
Ossetia, outbreaks of armed conflict and alleged breaches of international
humanitarian law and of human rights, including the rights of minori-
ties”. In this situation the Judgment concludes, as its framework of
enquiry, that “[i]t is within that complex situation that the dispute which
Georgia alleges to exist and which the Russian Federation denies is to be
identified” (Judgment, para. 32 ; emphasis added). On this basis, the Judg-
ment traces the history of evolving conflicts in Abkhazia and South Osse-
tia from the early 1990s, including the Security Council resolutions
relating to the restoration of peace in the region in the 1990s, and identi-
fies this historical framework as “an important part of the context in
which the statements which the Parties invoke were made” (ibid.,
para. 39).
    16. This approach, intended to set up the context for examining the
concrete evidence for the existence of a dispute relating to CERD, seems
highly problematical. As is clear from the overall review of the history of
this tragic episode relating to Abkhazia and South Ossetia, the process of
the emergence of the dispute has not been a static one but an evolving
process extending over a period of years. An attempt to evaluate the
entire history of the conflicts in Abkhazia and South Ossetia in the early

109

176 	 convention on racial discrimination (sep. op. owada)

1990s and to assess this evolving process of the changing nature of the
relationship between the Applicant and the Respondent in this mono-
chromatic framework created by “the agreements reached in the 1990s and
the Security Council resolutions adopted from the 1990s” could present
a somewhat distorted picture of the situation relating to the dispute. This
approach is typically demonstrated in the Judgment’s acceptance of the
status of the Russian Federation exclusively as “facilitator” throughout
the entire process in which the situation created by the Parties went
through a substantive transformation. (The Judgment makes reference to
the debate in the Security Council in which the Applicant was treated as
facilitator and in which the Respondent kept silent. It could at least be
arguable, without taking a position on this matter, that in the multilateral
forum of the Security Council, which was looking at the situation largely
from the viewpoint of the restoration and maintenance of peace in the
region, the silence of the Applicant in this situation on the subject‑matter
of that dispute could be explained in that context.)



   17. In my view, it is easy to discern, in the bilateral relations between
Georgia and the Russian Federation, a growing crystallization of the dis-
pute relating to the issue of ethnic cleansing of the population in the
region and of the treatment of refugees and internationally displaced per-
sons (hereinafter “IDPs”), as years went by. This dispute came to be more
clearly articulated especially in the period after the new President of
Georgia came into office in 2004. The context of the whole dispute went
through a major transformation as far as the public pronouncements are
concerned. Some of the documents and statements submitted by the
Applicant relating to the President’s pronouncements clearly bear testi-
mony to the existence of a dispute between the Applicant and the Respon-
dent relating to those issues which are in substance clearly covered by
CERD provisions.

   18. It is true that in these pronouncements of the President, no specific
reference to CERD by name was made, though express references to acts
of ethnic cleansing and to the treatment of refugees and IDPs in the
region were abundant in these documents and statements.
   In this regard it is useful to recall, as the Judgment itself acknowledges
(para. 30), that the Court has always taken the position that,
      “because a State has not expressly referred in negotiations with another
      State to a particular treaty as having been violated by conduct of
      that other State [it does not follow that], it is debarred from invok­-
      ing a compromissory clause in that treaty” (Military and Paramilitary
      Activities in and against Nicaragua (Nicaragua v. United States of
      America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
      1984, p. 428, para. 83).

110

177 	 convention on racial discrimination (sep. op. owada)

In this case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Jurisdiction and
Admissibility (hereinafter “Military and Paramilitary Activities”), the
Court further pointed out in relation to the situation that was at issue that
         “The United States [the Respondent] was well aware that Nicara-
      gua [the Applicant] alleged that its conduct was a breach of inter­
      national obligations before the present case was instituted ; and it is
      now aware that specific articles of the . . . Treaty [of which the com-
      promissory clause is being invoked] are alleged to have been violated.”
      (I.C.J. Reports 1984, p. 428, para. 83.)
The above reasoning of the Court in that case can be applied almost word
for word to the present case, if one replaces the concrete names of the
Applicant and the Respondent by those involved in the present case.
   19. The present Judgment, while acknowledging this reasoning of the
Court in the Military and Paramilitary Activities case, asserts that “the
exchanges must refer to the subject‑matter of the treaty with sufficient
clarity to enable the State against which a claim is made to identify that
there is, or may be, a dispute with regard to that subject‑matter”, and
supplements this by suggesting that :
        “An express specification would remove any doubt about one
      State’s understanding of the subject‑matter in issue and put the other
      on notice. The Parties agree that that express specification does not
      appear in this case.” (Judgment, para. 30.)
  20. In my view, this suggestion of the Judgment is not only irrelevant
to the extent that such “[a]n express specification” is not a legal require-
ment for the existence of the dispute ; it can even be misleading to the
extent that the passage could be seen as suggesting that the lack of
“express specification” in this case were a point of some legal significance,
contrary to what is clearly stated in the quoted passage in the Military
and Paramilitary Activities case.

   21. An indisputable fact is that the Applicant time and again made it
abundantly clear that what was at issue in the mind of the Applicant in
relation to the Respondent was the issue of “ethnic cleansing” and the
issue of “return of refugees” — plainly important subject‑matters of
CERD — in the region, even if these issues were raised as part of the
broader and more general problems of the territorial integrity of Georgia,
the legal status of Abkhazia and South Ossetia, and the outbreak of
armed conflicts in the area. The fact that the representations of Georgia
in its diplomatic communications or at multilateral fora focused primar-
ily on these broader issues does not necessarily exclude that the Applicant
regarded the issues of ethnic cleansing and the status of refugees as impor-
tant issues by themselves, subsumed as they may be in the representations
of the Applicant of the broader picture in the overall context of these

111

178 	 convention on racial discrimination (sep. op. owada)

general problems, as an integral element of the claim addressed to the
Respondent by the Applicant relating to the situation in Abkhazia and
South Ossetia.
    22. The above point has a particular significance in assessing the nature
of the dispute in the present case, in view of the way in which the present
Judgment tries to examine the probative value of a number of public
­documents issued and statements presented by the Applicant as relating
 to the subject‑matter of the dispute during the period between 1999
 and 2008. The Judgment treats this mass of evidence largely by dissecting
 each of the evidence on a piecemeal basis. Through this methodological
 approach, the Judgment tries to determine whether each of these pieces of
 evidence in itself sufficiently demonstrated that the Applicant made a con-
 crete claim relating to CERD and that a positive act of manifestation of
 opposition to the event in question by the Respondent does or does not
 exist.
    23. There is, however, one important issue of law that has to be raised.
 In the course of evaluating for their probative value various public docu-
 ments and statements relating to the position of the Georgian authorities,
 the Judgment seems to take the position that these documents and state-
 ments may not have been brought to the notice of the Respondent by the
 Applicant or that no evidence has been presented by the Applicant, so
 that the Respondent was made aware of these documents and statements
 (see Judgment, para. 104).
    24. It has to be pointed out that there is no such rule of international
 law as to make a prior notification of the claim of the claimant party to
 the opposing party a legal requirement for the existence of a dispute. It
 can no doubt be accepted that for a dispute to exist between two parties,
 the opposing party must be aware of the opposing position of the claim-
 ant party on the issue involved. In the present case, in my view, this ele-
 ment that “the opposing party must be aware of the opposing position of
 the claimant party” has been more than amply demonstrated by the atti-
 tude of the Respondent made so clearly in its flat rejection of the claim of
 the Applicant relating to the ethnic cleansing and the status of refugees
 and IDPs in the region. The Respondent based its rejection on the osten-
 sible ground that this was a matter which did not legally concern the
 Respondent. The Respondent thus must have been amply aware of the
 opposing position of the Applicant, disagreeing on the legal validity of
 the claim as being one addressed to the Respondent by the Applicant. If
 the proposition that the opposing party must be aware of the opposing
 position of the claimant party is valid in itself, it does not justify an alto-
 gether different proposition that there is a legal obligation for the claim-
 ant party to bring the subject‑matter to the notice of the opposing party
 as a dispute between the two parties, in order for the dispute to come into
 existence. As the Court has stated in the Advisory Opinion of this Court
 on the Interpretation of Peace Treaties with Bulgaria, Hungary and Roma-
 nia, First Phase, Advisory Opinion, the existence of a dispute is a matter
 for objective determination by the Court (I.C.J. Reports 1950, p. 74).

112

179 	 convention on racial discrimination (sep. op. owada)

            The Essential Nature of the Dispute Brought
                            by Georgia

   25. As is clear from the Application and the Memorial of Georgia
(see para. 6, above), Georgia contends that these violations of CERD
obligations by the Russian Federation consist, inter alia, in “engaging in
acts and practices of ‘racial discrimination . . .’ and failing ‘to ensure that
all public authorities and public institutions . . . shall act in conformity
with this obligation’ contrary to Article 2 (1) (a) of CERD” ; in “‘spon-
soring, defending and supporting racial discrimination’ contrary to Arti-
cle 2 (1) (b) of CERD” ; and in “failing to ‘prohibit and bring to an
end . . . racial discrimination’ contrary to Article 2 (1) (d) of CERD”
(Application, para. 82). Georgia further elaborates these points by clari-
fying its position at the stage of oral proceedings that it was holding the
Russian Federation to account not simply for its behaviour as a State
party to CERD acting on its own, but also for its behaviour — acts or
omissions — as a member of the peacekeeping forces of the Common-
wealth of Independent States (hereinafter “CIS”), acting under the man-
date authorized by the United Nations.


   26. In other words, the position of Georgia is to hold the Russian
­ ederation responsible for its act or omission which would in its view
F
amount to the violation of obligations under CERD, irrespective of whether
the Respondent was acting in its own name or in its capacity as a member
of the peacekeeping forces of the CIS. This claim of the Applicant stands on
its argument that the Respondent is to be held accountable for whatever
acts or omissions allegedly committed by the forces that involved the
Russian Federation in South Ossetia and Abkhazia if they amount to vio-
lations of obligations under CERD, as long as the acts or omissions com-
plained of are legally attributable to the authorities of the latter. The
Respondent rejects this argument of the Applicant by claiming that the
acts or omissions complained of are primarily attributable to the separa­
tist authorities of South Ossetia and Abkhazia and that this is a matter
to be dealt with between Georgia and the separatist authorities. The
Respondent further contends that these matters have nothing to do with
the Russian Federation as a party to CERD, inasmuch as the forces of
the Russian Federation were acting within the mandates given to them as
peacekeepers and as the Russian Federation was acting as facilitator
under relevant Security Council resolutions.

  27. It is accepted that the facts surrounding the situation may well
have been perceived differently by the two Parties. However, it is impor-
tant to note that these two opposing perceptions held by the Applicant
and the Respondent reflect the difference in the conception on the nature
of activities of the forces of the Russian Federation in South Ossetia and
Abkhazia during the relevant period and therefore the difference in the

113

180 	 convention on racial discrimination (sep. op. owada)

conception on the essential nature of the dispute. This difference of legal
views of the two Parties on what constitutes the dispute in the present case
clearly amounts to “a disagreement on a point of law” and “a conflict of
legal views” (Mavrommatis, Judgment, para. 30) between the Parties with
respect to the interpretation and application of CERD.
   28. Needless to say, these are issues which are totally open and have to
be examined at the merits stage of the case, including in the context of the
question of State responsibility for the alleged violations of obligations
under CERD and their attributability to members of a peacekeeping mis-
sion acting within the confines of the mandate of the United Nations or
of the CIS. The Court would have to examine them in arriving at its con-
clusion at the merits stage of the case, if it should get to that stage. How-
ever, this is an issue which belongs to the merits of the claim as advanced
by the Applicant. It is true that in the present proceedings on preliminary
objections to jurisdiction, both of the Parties developed some substantive
arguments on their position on this point, going into the merits of the
principal claim as they thought necessary in order to argue their case
on the issue of jurisdiction. However, the Court cannot and should
not, for the fair administration of justice, go into this aspect of the claim
at this stage, without hearing the full exposition of the Parties’ positions
with regard to the merits of the case. If the Court could not decide on the
issue of jurisdiction without going into an examination of this aspect of
the case, the proper course of action for the Court to take would have
been to resort to an alternative open to the Court under Article 79, para-
graph 9, of the Rules of Court and declare that “[this objection (i.e., the
first preliminary objection in the instant case)] does not possess, in the
circumstances of the case, an exclusively preliminary character”. It is my
considered view that the Court should not, and indeed cannot, get into
this issue which clearly belongs to the merits of the case at this stage of
the present proceedings, beyond confirming that there is a dispute between
the Applicant and the Respondent with respect to the interpretation and
application of CERD.

   29. For all these reasons, I believe that the method of analysis of the
Court on the first preliminary objection has resulted in a significant trans-
formation of the nature of the dispute submitted by the Applicant and an
undue limitation on the temporal scope of the existence of the dispute. It
is plain that this in turn had a parallel consequence on the time frame that
was the subject of analysis for the second preliminary objection. For these
reasons, I regret that I cannot associate myself with the approach taken
by the Court with regard to the first preliminary objection.


                                               (Signed) Hisashi Owada.




114

